Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 1 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 2 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 3 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 4 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 5 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 6 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 7 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 8 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 9 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 10 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 11 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 12 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 13 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 14 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 15 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 16 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 17 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 18 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 19 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 20 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 21 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 22 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 23 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 24 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 25 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 26 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 27 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 28 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 29 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 30 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 31 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 32 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 33 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 34 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 35 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 36 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 37 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 38 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 39 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 40 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 41 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 42 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 43 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 44 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 45 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 46 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 47 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 48 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 49 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 50 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 51 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 52 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 53 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 54 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 55 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 56 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 57 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 58 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 59 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 60 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 61 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 62 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 63 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 64 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 65 of 66
Case 08-10095   Doc 4288-7 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      091818 Trial PM Page 66 of 66
